ORDER
IT IS HEREBY ORDERED:
The judgment of the superior court is AFFIRMED by an evenly divided court.1
Entered by direction of the court at Anchorage, Alaska, this 11th day of July, 1986.
COMPTON, J., not participating.

. Rabinowitz, Chief Justice, and Matthews, Justice, would reverse the superior court’s affirmance of the Department of Health and Social Service’s revocation of appellants’ certificate of need to build Lake Otis Hospital. In their view, appellants demonstrated good cause for their failure to complete the activities authorized by the certificate of need.